196 F.2d 496
McRAEv.WOODS, Acting Housing Expediter.
No. 4390.
United States Court of Appeals, Tenth Circuit.
April 18, 1952.
Rehearing Denied June 2, 1952.

Gretchen McRae, pro se.
Cecil H. Lichliter, Special Litigation Attorney, Office of Rent Stabilization, Washington, D. C. (Ed Dupree and A. M. Edwards, Jr., Washington, D. C., were with him on the brief) for appellee.
Before PHILLIPS, Chief Judge, and HUXMAN and MURRAH, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the United States District Court of Colorado, denying certain motions of the appellant Gretchen McRae, seeking to review previous rulings of the trial court, including a final judgment in favor of the appellee, entered September 9, 1947, and from which no appeal was taken. The full history of this litigation will be found in Porter v. McRae, 10 Cir., 155 F.2d 213; McRae v. Creedon, 10 Cir., 162 F.2d 989, and McRae v. Woods, Em.App., 165 F.2d 790, certiorari, denied 333 U.S. 882, 68 S. Ct. 912, 92 L. Ed. 1157, and it would serve no useful purpose to recount it here.


2
Without enumerating the many pleadings filed, and contentions made, subsequent to the prior litigation, it is sufficient to say that they raise only issues which were presented, tried and finally decided in the former litigation.


3
The trial court correctly decided that the pleadings presented no new issues and its judgment is affirmed.